     Case 2:19-cv-06382-DMG-FFM Document 45 Filed 10/29/20 Page 1 of 2 Page ID #:357




1                                                                           JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                              )
11     DANIEL LOPEZ,                          ) Case No.: CV 19-6382-DMG (FFMx)
                                              )
12                            Plaintiff,      )
                                              )
13                v.                          ) JUDGMENT
                                              )
14                                            )
       REGINA VILLEGAS;                       )
15     ABRAHAN RIVAS,                         )
                                              )
16                            Defendants.     )
                                              )
17                                            )
                                              )
18                                            )
19
20
21
22
23
24
25
26
27
28



                                              -1-
     Case 2:19-cv-06382-DMG-FFM Document 45 Filed 10/29/20 Page 2 of 2 Page ID #:358




1            This Court having granted in part Plaintiff Daniel Lopez’s Motion for Summary
2      Judgment and dismissed as moot the remaining portion of his claim by Order dated
3      October 29, 2020,
4            IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in
5      favor of Plaintiff and against Defendants Regina Villegas and Abrahan Rivas.
6      Defendants are ORDERED to provide an ADA-compliant accessible parking space and
7      adjacent access aisle, transaction counter, and interior paths of travel at Los Tres Amigos
8      Meat Market, located 9701 S. Avalon Blvd., Los Angeles, California.
9
10     DATED: October 29, 2020
11                                                               DOLLY M. GEE
12                                                       UNITED STATES DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
